                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN

______________________________________________________________________________
ORLANDO LARRY,
                         Plaintiff,
                                                         Case No. 16-cv-1108-pp
      v.
RUSSELL GOLDSMITH,
and MATTHEW FRIEND,

                        Defendants.
______________________________________________________________________________
  ORDER GRANTING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
                                (DKT. NO. 70)
______________________________________________________________________________
      The plaintiff, who is representing himself, filed this lawsuit under 42

U.S.C. §1983, alleging that the defendants violated his constitutional rights.

Dkt. No. 1. On November 23, 2016, the court allowed the plaintiff to proceed on

three claims: that defendant Donald Morgan violated his Fourteenth

Amendment due process rights; that Matthew Friend and Russell Goldsmith1

violated his First Amendment right to exercise his religion; and that a John Doe

defendant violated his Eighth Amendment rights. Dkt. No. 12.

      On June 26, 2017, the court dismissed the remaining John Doe

defendant because the plaintiff had not identified him by the deadline the court

had set. Dkt. No. 42 at 3. On March 30, 2018, the court dismissed Morgan

because the plaintiff had failed to exhaust the available administrative

remedies before suing him. Dkt. No. 57 at 13-14. The court also dismissed one



1
 Because the plaintiff did not know all the defendants’ names when he filed his
complaint, he used John Doe placeholders. The court later allowed him to
substitute Matthew Friend and Russell Goldsmith for two of the Doe
placeholders. Dkt. No. 42.
                                        1
component of the plaintiff’s First Amendment claim against Friend on the same

basis. Id. at 15. The only remaining claim is that Friend and Goldsmith violated

the plaintiff’s First Amendment right to exercise his religion when they

prohibited him from praying on August 2, 2011. Id. at 19.

      On August 17, 2018, Friend and Goldsmith filed a motion for summary

judgment on that remaining claim. Dkt. No. 70. The parties have briefed the

motion. Dkt. Nos. 71, 77, 83. The court will grant the defendants’ motion and

dismiss the case.

I.    FACTS2

      The plaintiff was incarcerated at Columbia Correctional Institution from

July 28, 2011 until January 3, 2012. Dkt. No. 84 at ¶1. Goldsmith and Friend

both worked at Columbia during that time, Goldsmith as a correctional officer

and Friend as a correctional sergeant. Id. at ¶¶4-5.

      When the plaintiff arrived at Columbia, he was housed in Housing Unit

10, which is also known as the Barracks. Id. at ¶6. According to the

defendants, the Barracks is a temporary housing unit for general population

inmates who are awaiting transfer to a medium- or minimum-security facility

or who are waiting to be placed in a program at a Division of Community

Corrections facility. Id. at ¶7. The plaintiff argues that Columbia is a maximum

security facility, and that the inmates housed in the Barracks were coming

from lower-security facilities and were on their way to other lower-security

facilities. Id. He disputes that the inmates in the Barracks were “part of the

[Columbia] general population.” Id. at ¶8.




2The court takes most the facts from Defendants’ Reply to Plaintiff’s Response
to Defendants’ Proposed Findings of Fact. Dkt. No. 84. The facts are
undisputed unless the court notes otherwise.
                                        2
      The Barracks is separated into two sides, A and B, and each side is

separated into four quads. Id. at ¶8. The quads have barracks-style double

bunks, separated by three-by-eight-foot rows. Id. An officer control station is

located at the front of the Barracks that overlooks both sides of the unit; there

is an officer’s desk on each side of the unit between the front and back quads.

Id. at ¶9. The defendants explain that there is a dayroom and dining area in

the center of the Barracks; the plaintiff clarifies that each quad has its own

dayroom and dining area. Id. at ¶10.

      The Barracks dayroom was generally open from 7:30 a.m.—11:00 a.m.,

12:30 p.m.—4:00 p.m., and 5:30 p.m.—9:00 p.m. Id. at ¶11; Dkt. No. 75-1 at

18. When the dayroom is open, inmates may freely move around the Barracks

to do things like playing games, watching television, making phone calls,

exercising, showering or praying. Id. at ¶12. When the dayroom is closed,

inmates must be at their bunks. Id. at ¶13. (The plaintiff asserts that there is

“no rule in the Red Book requiring inmates to be in their bunks after the 9:10

p.m. count.” Id.)

      According to the defendants, rules for the Barracks were listed in the Red

Book, which was located on the unit and available for review upon request. Id.

at ¶14. The plaintiff says that when an inmate went through orientation at the

Barracks, correctional staff was supposed to provide him with a copy of the

Red Book; he says that instead of doing that, Columbia staff posted certain

pages of the Red Book in the common areas. Id.

      The Red Book says that inmates cannot exercise or pray on the floor by

their bunks when the dayroom is closed. Id. at ¶15. It states, “Inmates may

perform floor exercises and prayers in the area on the side of their bunks, one

at a time, in agreement with their bunkmate, during dayroom hours only.” Id.;

Dkt. No. 75 at 20. The defendants indicate that this rule allowed inmates to

                                        3
pray on the floor by their bunks when the dayroom was open, and that it did

not prohibit them from praying silently in their bunks when the dayroom was

closed. Dkt. No. 84 at ¶16. Night-time quiet hours started after the 9:10 p.m.

count. Id. at ¶18. The defendants indicate that during this time, inmates’

movement is limited to using the restrooms (up to three inmates at a time); the

plaintiff says inmates also were allowed to access their lockers. All other

movement is restricted. Id. at ¶18.

      The defendants say that inmates must remain in their bunks during

quiet time because it is more efficient for security staff. Id. at ¶19. Officers can

observe the inmates in their bunks from the officer’s desk or the control center;

if the inmates are moving around, officers are required to walk around the unit

to monitor the inmates. Id. The plaintiff argues that because of the location of

the control room, there are blind spots that prevent officers from seeing

inmates; he says the officers still would have to talk around on a regular basis

to account for all the inmates. Id.

      The plaintiff is Muslim, and, as part of his religion, he performs prayers

at least five times each day. Id. at ¶2. The parties agree that one round, or

“Rak’ha,” of prayer requires the plaintiff to stand, then to prostrate himself,

then to stay in a seated position for a short while, then return to a standing

position. Id. The plaintiff indicates that it usually takes about five minutes to

complete four Rak’has (and a worshipper performs two to four Rak’has,

depending on which time of day he is praying). Id. at ¶3. Worshippers must

perform the prayers at specific times. Id. at ¶24; Dkt. No. 69 at 12, Tr. pp. 43-

44.

      According to the plaintiff, officers did not begin to enforce the Red Book

rule prohibiting inmates from praying when the dayroom was closed until the

beginning of the month of Ramadan. Dkt. No. 84 at ¶16. Specifically, on

                                          4
August 2, 2011, just after 10:00 p.m., Goldsmith observed inmate Denyal

Kahali praying in his bunk row. Id. at ¶21. Goldsmith approached Kahali and

told him that he could not pray. Id. The plaintiff, who says he hadn’t yet begun

to pray, approached Goldsmith and informed him that he and Kahali had to

pray at that time. Id. at ¶¶ 21, 23. Chaplain Teslik had given the plaintiff a

timetable, which specified that the final prayer that day must occur between

9:55 p.m. and 4:16 a.m. Id. at ¶35; Dkt No. 74-1 at 3, 13. According to the

plaintiff, Goldsmith told him that they could not pray when the dayroom was

closed and that he would be giving the plaintiff and inmate Theodore Deibert

conduct reports. Id. at ¶22.

      The plaintiff returned to his bunk row and started his prayer. Id. at ¶23.

After finishing, he saw Kahali and inmate Anthony Garcia talking to Goldsmith.

Id. at ¶24. The plaintiff joined them, and the three inmates tried to explain to

Goldsmith that their religion required that they pray at certain times. Id.; Dkt.

No. 69 at 43:20 – 44:14.

      After this interaction, Goldsmith issued the plaintiff a conduct report for

disobeying orders, group resistance and petitions, disruptive conduct and

violation of institutional policies and procedures. Dkt. No. 84 at ¶25. (The

plaintiff says that even before Goldsmith issued the conduct report, he had the

plaintiff placed in the temporary lockup unit, and he disagrees with the

conduct report’s version of what happened. Id.) The adjustment committee

found the plaintiff guilty of disobeying orders, disruptive conduct and violation

of institutional policies and procedures, and gave him sixty days of disciplinary

separation. Id. at ¶30. The defendants say that the plaintiff was able to perform

his prayers that evening, and that no other officer ever again told the plaintiff

that he could not pray at a certain time. Id. at ¶32.



                                         5
II.   DISCUSSION

      A.      Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows that there

is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see also Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986); Celotex Corp. v. Catrett, 477 U.S. 317,

324 (1986); Ames v. Home Depot U.S.A., Inc., 629 F.3d 665, 668 (7th Cir.

2011). “Material facts” are those under the applicable substantive law that

“might affect the outcome of the suit.” Anderson, 477 U.S. at 248. A dispute

over “material fact” is “genuine” if “the evidence is such that a reasonable jury

could return a verdict for the nonmoving party.” Id.

      A party asserting that a fact cannot be disputed or is genuinely disputed

must support the assertion by:

           (A) citing to particular parts of materials in the record,
           including depositions, documents, electronically stored
           information, affidavits or declarations, stipulations (including
           those made for purposes of the motion only), admissions,
           interrogatory answers, or other materials; or

           (B) showing that the materials cited do not establish the
           absence or presence of a genuine dispute, or that an adverse
           party cannot produce admissible evidence to support the fact.

Fed. R. Civ. P. 56(c)(1). “An affidavit or declaration used to support or oppose a

motion must be made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or declarant is competent to

testify on the matters stated.” Fed. R. Civ. P. 56(c)(4).

      B.      Analysis

              1.    Matthew Friend

      For an individual to be liable under §1983, he must be “personally

responsible for the deprivation of the constitutional right.” Matthews v. City of


                                          6
E. St. Louis, 675 F.3d 703, 708 (7th Cir. 2012) (quoting Chavez v. Ill. State

Police, 251 F.3d 612, 651 (7th Cir. 2001)). For a supervisor to be liable for a

supervisee’s violation of someone’s constitutional rights, the supervisor “must

have know[n] about the conduct and facilitate[d] it, approve[d] it, condone[d] it,

or turn[ed] a blind eye for fear of what they might see.” Id. (quoting Jones v.

City of Chi., 856 F.2d 985, 992-93 (7th Cir 1988)) (internal quotation marks

omitted).

      At his deposition, the plaintiff testified that he did not remember Friend

being present during his interaction with Goldsmith on August 2, 2011. Dkt.

No. 69 at 13, Tr. p. 45. The plaintiff didn’t even know whether Friend was

working at that time—he believed that Friend’s shift already may have ended

by the time he spoke to Goldsmith. Id. Despite this, the plaintiff argued in his

brief in opposition to summary judgment that the court should deny Friend’s

motion because Friend “was the one who initially told the Plaintiff that he

would not be allowed to pray without explanation.” Dkt. No. 77 at 5. See also

Dkt. No. 78 at ¶22 (“On August 1, 2011, I was informed by defendant Friend

that I would not be allowed to pray.”) The plaintiff argued that “after being

informed by the Plaintiff that they were not suppose to interfere with the

Plaintiff’s prayers,” Friend “was observed by the plaintiff and another Muslim

inmate, Anthony Garcia, inside of the officer control station with Defendant

Goldsmith staring at them” Dkt. No. 77 at 6. The plaintiff says that the incident

with Goldsmith happened the next day. Id. Finally, the plaintiff asserts that

Friend’s was Goldsmith’s “superior,” and that he held a higher rank than

Goldsmith. Id.

      The plaintiff has presented no evidence that Friend was Goldsmith’s

supervisor, or that Friend had any supervisory authority over Goldsmith. He

has alleged only that Friend held a superior rank to Goldsmith. This is true, as

                                         7
far as it goes—Goldsmith was a corrections officer and Friend was a sergeant at

the time of the events in the complaint. But the simple fact that Friend

outranked Goldsmith does not make him liable for Goldsmith’s actions. In fact,

as the court has noted, even if Friend had been Goldsmith’s supervisor, the law

says that a supervisor is not liable for his supervisee’s conduct just because he

is that person’s supervisor. Horshaw v. Casper, 910 F.3d 1027, 1029 (7th Cir.

2018) (“supervisors are responsible for their own acts but not for those of

subordinates”).

      The only question, then, is whether the plaintiff has provided evidence

raising a genuine dispute of material fact about whether Friend played some

part in Goldsmith’s alleged denial of the plaintiff’s First Amendment right to

pray. He has not. The plaintiff has argued that on August 1, 2011—the day

before the incident with Goldsmith—Friend told him that he would not be

allowed to pray, and didn’t give the plaintiff a reason. Even if that is true, the

plaintiff has provided no evidence to show that Friend communicated this to

Goldsmith. The plaintiff also has argued that on the same day—August 1,

2011—he and another inmate saw Friend and Goldsmith together in the

control booth, giving them “unpleasant looks.” Dkt. No. 78 at ¶23. Even if that

is true, it does not raise a genuine dispute of material fact that Friend played

some part in what happened on August 2, 2011. A jury could not reasonably

conclude from Friend’s alleged statement to the plaintiff on August 1, and the

alleged fact that he and Goldsmith stared unpleasantly at the plaintiff on that

day, that Friend was involved in the incident with Goldsmith on August 2, even

though he was not present. The plaintiff has presented nothing more than

speculation, based on slim facts.




                                         8
      Because no reasonable jury could conclude that Friend was personally

involved in Goldsmith’s decision to order the plaintiff to stop praying, the court

will grant summary judgment in favor of Friend.

            2.     Russell Goldsmith

                   a.    New arguments

      The court allowed the plaintiff to proceed with a First Amendment free

exercise claim against Goldsmith based on his allegations that Goldsmith

ordered him not to pray and then gave him a conduct report after the plaintiff

disobeyed his orders and prayed. In his response to the defendants’ motion for

summary judgment, the plaintiff raises new claims that he did not assert in his

complaint. He argues that Goldsmith’s actions violated the Religious Land Use

and Institutionalized Persons Act (RLUIPA). Dkt. No. 77 at 11. He alleges for

the first time that Goldsmith retaliated against him for exercising his First

Amendment rights. Id. at 8-9. He argues that the policy of not allowing inmates

to pray on the floor between their bunks when the dayroom is closed is

unconstitutional, implying that it violates the Equal Protection Clause because

it impacts Muslim inmates differently than inmates of other faiths. Id. at 13-14.

“It is well settled that a plaintiff may not advance a new argument in response

to a summary judgment motion.” Abuelyaman v. Ill. State Univ., 667 F.3d 800,

814 (7th Cir. 2011). Because the court did not allow the plaintiff to proceed on

any claims other than a First Amendment free exercise claim, and because the

plaintiff did not raise these other claims and arguments prior to his response to

the defendants’ motion, the court will not consider them.

                   b.    Free exercise Standard

      The threshold question under the Free Exercise Clause is whether the

plaintiff has raised a genuine dispute regarding whether Goldsmith

substantially burdened his religious exercise. See Jackson v. Raemisch, 726

                                        9
F.Supp.2d 991, 998 (W.D. Wis. 2010) (citing Hernandez v. C.I.R., 490 U.S. 299,

306-07 (1986)). A “substantial burden” is “one that necessarily bears a direct,

primary, and fundamental responsibility for rendering religious exercise . . .

effectively impracticable.” Id. (quoting Civil Liberties for Urban Believers v. City

of Chi., 342 F.3d 752, 761 (7th Cir. 2003).

                   c.     Good faith argument

      The defendants first argue that the court should grant summary

judgment for Goldsmith because in telling the plaintiff that he could not pray

on the floor between bunks at a time when the dayroom was closed, Goldsmith

was enforcing an institution policy. Dkt. No. 71 at 7. They cite Steckenbach v.

VanDensen for the proposition that “[i]f an officer is following the policy in

place and is not responsible for promulgating the policy, his [sic] should not be

found personally liable under § 1983.” Id. The defendants read Steckenbach

too broadly. That decision involved a prison policy requiring that “property left

on deposit had to be collected within 30 days,” and that “if that did not occur,

the prison’s staff was to ship the property to someone the inmate had

designated.” Steckenbach, 868 F.3d 594, 596 (7th Cir. 2017). The policy

further provided that “if the inmate’s account did not have enough money to

cover shipping costs, the property was to be destroyed.” Id. The policy “warned

inmates that they were responsible for ensuring that their accounts had

enough money on the 30th day.” Id.

      When Steckenbach did not pick up some boxes his father had left him

within the thirty-day period, defendant VanDensen (who was in charge of the

mail room) calculated the shipping cost; it was more than the plaintiff had in

his trust account. Id. So VanDensen, following the policy, had the property

destroyed. Id.



                                         10
      The plaintiff alleged that VenDensen violated his due process rights by

destroying his property without notice. Id. The Seventh Circuit disagreed. It

accepted the plaintiff’s assertion that he did not know about the property

destruction policy, and that the officer who received the boxes from his father

failed to calculate the shipping charges and warn him that he had to have that

amount in his inmate account on the 30th day. Id. But the court held that

those failures could not “be blamed on VanDensen,” because he wasn’t

responsible for giving notice of the policy and he wasn’t the officer responsible

for notifying the plaintiff of the need to have the amount of the shipping costs

in his inmate account on the 30th day. Id. at 596-97. The Seventh Circuit said,

“[a]ll VanDensen did was carry out the policy after no one collected the boxes

within 30 days.” Id. at 597.

      The defendants reach too far when they interpret this statement as a

holding that a prison official who follows a prison policy he did not create

cannot be held liable under §1983. Steckenbach held only that it was the

officers who failed to notify the plaintiff of the policy, and who failed to notify

him that he had to keep the amount of the shipping charges in his account,

who arguably were the sources of the constitutional violations, not VanDensen.

      The defendants also cite Shidler v. Moore, 409 F. Supp. 2d 1060 (N.D.

Ind. 2006) in support of their claim that an officer who was just following policy

cannot be held liable under §1983. Again, they reach too far. The court in

Shidler screened the plaintiff’s complaint and found that he had not stated a

claim against four officials who reviewed his grievances that other officials had

violated his free exercise rights by restricting his ability to participate in

communal worship. Id. at 1068. The court stated that these “grievance officials,

though they had actual knowledge of the restriction, were low level personnel

who neither created the policy nor could they have changed it.” Id. This a

                                          11
district court decision from Indiana; it is not binding on this court. The judge

did not cite any case law in support of this conclusion, and did not actually say

that he was dismissing these defendants on the ground that they were just

following a policy.

      The court has not found a decision holding that if a prison official was

following a policy he did not create, he cannot be held liable under §1983. If

such precedent exists, the defendants did not cite it. The argument that

Goldsmith was merely enforcing prison policy sounds more like an argument

that he was acting in good faith. Rule 8(c)(1) of the Federal Rules of Civil

Procedure requires a party filing a responsive pleading to affirmatively state

affirmative defenses in that pleading. The defendants asserted a good-faith

defense in their answer. Dkt. No. 15 at 7. In reality, though, the “good faith”

defense for state-law defendants in §1983 suits is the defense of qualified

immunity. In Harlow v. Fitzgerald, 457 U.S. 800, 815 (1982), the Supreme

Court referred to “[q]ualified or ‘good faith’ immunity.” Almost thirty years ago,

the Seventh Circuit held that “[p]ublic officials who enjoy qualified immunity

may assert their good faith as a complete defense to damages liability under 42

U.S.C. s1983.” Jaworski v. Schmidt, 684 F.2d 498, 499 (7th Cir. 1982). See

also, Williams v. Lane, 851 F.2d 867, 882 (7th Cir. 1988) (citing Procunier v.

Navarette, 434 U.S. 555, 562 (1978)) (“Prison officials who act in good faith

receive qualified immunity for their actions.”).

      The defendants also have pled the affirmative defense of qualified

immunity, and they argue it at the end of their brief. The court will not analyze

whether Goldsmith is entitled to that defense, however, because it finds for the

reasons below that Goldsmith is not liable for violating the plaintiff’s First

Amendment rights.



                                        12
                   d.     Argument that Goldsmith did not violate the plaintiff’s
                          free exercise rights

      Next, the defendants argue that Goldsmith’s one-time enforcement of the

policy prohibiting inmates from praying between their bunks when the

dayroom is closed did not substantially burden the plaintiff’s exercise of his

religion. Dkt. No. 71 at 9. They point out that even though Goldsmith told the

plaintiff that he could not pray after the dayroom closed, he prayed anyway. Id.

They assert that the August 2, 2011 incident was a one-off; Goldsmith ordered

the plaintiff not to pray on a single occasion, and no other officer ever ordered

him not to pray. Id. Finally, they argue that the plaintiff has admitted that in

2011 he did not consistently pray five times per day. Id. The defendants

suggest that the plaintiff’s admission that he missed a prayer here and there

shows that there is no genuine dispute as to whether Goldsmith actions

substantially burdened the plaintiff’s free exercise of his religion.

       The undisputed facts support the defendants’ argument that the plaintiff

did complete his final prayer of the day on August 2, 2011. Goldsmith told the

plaintiff that he could not pray, and that he would be giving the plaintiff and

another inmate conduct reports, but the plaintiff returned to his bunk and

prayed anyway. But the defendants’ argument ignores the fact that Goldsmith’s

action forced the plaintiff to choose between exercising his religion and risking

receipt of a conduct report or not exercising his religion to (possibly) avoid a

conduct report. The plaintiff chose to exercise his religion, but he got put in

TLU and he received a conduct report. A jury might reasonably find that to tell

an inmate that if he prays, he will receive a conduct report, and then giving

him one when he does, renders his ability to pray effectively impracticable.

      The facts also support the defendants’ claim that Goldsmith prohibited

the plaintiff from praying on only one occasion. But the plaintiff’s faith required


                                         13
him to pray five times a day, and to do so at specific times. A jury could

reasonably find that making it impracticable for a Muslim to pray at one of the

five required times of day constituted a violation of his free exercise rights.

       The plaintiff testified at his deposition that occasionally he did not

complete all five prayers for various reasons, including because he felt lazy or

had something else going on. Dkt Nos. 71 at 9; Dkt. No. 83 at 3; Dkt. No. 69 at

6, Tr. pp. 17-18; Dkt. No. 69 at 7, Tr. pp. 22-23. The defendants assert that the

fact that Goldsmith ordered the plaintiff not to perform one of the five prayers

on one day could not have impeded his free exercise of religion when the

plaintiff himself missed a prayer now and then. This argument ignores the fact

that the one-time incident occurred during Ramadan, the holiest month of the

year for Muslims. See https://ing.org/ramadan-information-sheet/ (last visited

March 7, 2019). The plaintiff testified at his deposition that “[d]uring the time

of the month of Ramadan was the time [he] was trying [his] best to be obedient

and do[] what [he] was supposed to been doing that month.” Dkt. No. 69 at 6,

Tr. pp. 17-18. And regardless of whether it was Ramadan, the question in a

free exercise case is not whether the plaintiff was a “perfect” practitioner of his

faith, but whether the defendant burdened his ability to practice. A jury could

reasonably conclude that Goldsmith’s interference with the plaintiff’s increased

efforts to complete all his prayers during Ramadan substantially burdened his

exercise of his religion, even though it occurred only once and even though he

might have been less successful in his efforts in other months.

                   e.     Argument that even if Goldsmith violated the plaintiff’s
                          free exercise rights, he had a legitimate penal interest
                          in doing so

      The defendants next assert that, even if Goldsmith’s action in forbidding

the plaintiff from praying at his bunk on August 2, 2011 substantially


                                         14
burdened the plaintiff’s exercise of his religion, he had a legitimate penological

interest in doing so. Dkt. No. 71 at 9. Prison inmates, unlike people who are

not incarcerated, have limitations on their First Amendment rights; “a prison

inmate retains those First Amendment rights that are not inconsistent with his

status as a prisoner or with the legitimate penological objectives of the

corrections system.” Pell v. Procunier, 417 U.S. 817, 822 (1974). “Prison

administrators must permit inmates the reasonable opportunity to exercise

religious freedom.” Williams v. Lane, 851 F.2d 867, 877 (7th Cir. 1988). But

they must balance that requirement “against the legitimate goals of the penal

institution.” Hadi v. Horn, 830 F.2d 779, 783 (7th Cir. 1987) (citation omitted).

“[W]hen a prison regulation impinges on inmates’ constitutional rights, the

regulation is valid if it is reasonably related to legitimate penological interests.”

Turner v. Safley, 482 U.S. 78, 89 (1987). This means that even if a jury could

reasonably find that Goldsmith’s enforcement of the no-praying-after-the-

dayroom-closed policy impermissibly burdened the plaintiff’s ability to exercise

his religion, he cannot be held liable if that policy was reasonably related to

legitimate penological interest.

      In determining whether a policy is reasonably related to a legitimate

penological interest, a court must consider four factors: (1) whether the

restriction is rationally related to a legitimate and neutral governmental

objective; (2) whether there are alternative means of exercising the right that

remain open to the inmate; (3) what impact an accommodation of the asserted

right will have on guards and other inmates; and (4) whether there are obvious

alternatives to the restriction that show that it is an exaggerated response to

penological concerns. Ortiz v. Downey, 561 F.3d 664, 669 (7th Cir. 2009)

(citing Turner, 482 U.S. at 89 ). “The burden . . . is not on the State to prove



                                         15
the validity of prison regulations but on the prisoner to disprove it.” Overton v.

Bazzetta, 539 U.S. 126, 132 (2003) (citations omitted).

      As to whether the regulation is rationally related to a legitimate and

neutral government objective: the defendants explain that after the dayroom

closes at 9:00 p.m., officers conduct a formal standing count at 9:10 p.m.,

which requires inmates to remain at their bunks. Dkt. No. 71 at 10. After that

count, quiet hours begin and movement in the unit is extremely limited until

the morning; even for prisoners who need to use the restroom during the night,

only three may do so at a time. Id. According to the defendants, fewer officers

work during the night shift; so requiring inmates to stay in their bunks enables

officers to observe the inmates from the officer’s desk or control center rather

than having to walk around the unit. Id. This is a more efficient way for officers

to ensure all inmates are accounted for through the night. Id. at 10-11. “Prison

officials unquestionably have a legitimate interest in maintaining institutional

security.” Kaufman v. McCaughtry, 419 F.3d 678, 683 (7th Cir. 2005)(citation

omitted).

      The plaintiff responds that the policy is not necessary to ensure

institution security. He counters that there are blind spots from the officer’s

desk, so officers must walk around the unit anyway. Dkt. No. 84 at ¶¶19-20;

Dkt. No. 77 at 13-14. He also asserts that it takes only three officers to

effectively secure and run the unit, disputing that policy is the result of low

staffing. Dkt. No. 84 at ¶¶19-20.

      The plaintiff offers no evidence to support these assertions. He does not

state that he has been in the control unit, so the source of his information

about blind spots is unclear. He provides no basis for how he would have

personal knowledge of the security needs of the unit, and he provides no

evidence to support his opinion of what those needs are. The plaintiff has not

                                        16
raised a genuine dispute about whether the policy is rationally related to the

legitimate governmental objective of night-time security, so this factor weighs

in favor of the defendants.

      As to whether there were alternative means of exercising the right that

remained open to the inmate: The defendants indicate that the policy allowed

the plaintiff pray whenever the dayroom was open, and that he could pray

silently in his bunk even when it wasn’t. Dkt. No. 71 at 12. The plaintiff did not

respond to this argument. The evidence indicates that the dayroom was open

from 7:30 a.m.—11:00 a.m., 12:30 p.m.—4:00 p.m., and 5:30 p.m.—9:00 p.m.

Dkt. No. 84 at ¶11. The chart the chaplain provided the plaintiff showed that

on August 2, the dawn (fajr) prayer period began at 4:14 a.m., the mid-day

(dhuhr) prayer period began at 1:05 p.m., the late afternoon (‘asr) prayer period

began at 5:03 p.m., the sundown (maghrib) prayer period began at 8:20 p.m.,

and the bed time (‘isha) prayer period began at 9:55 p.m. Dkt. No. 74-1 at 13.

Given this schedule, the plaintiff could not have performed the ‘isha prayer—

the last prayer of the day—on the floor by his bunk, because the dayroom was

not open at the time the ‘isha prayer period started, and would not have

opened again until after the next days’ fajr prayer period started at 4:16 a.m.

The chart also shows that the prayer periods change over the course of a year

(they are tied to the rising and setting of the sun); it appears that the dayroom

hours do not change.

      The defendants’ argument that the plaintiff could have conducted any of

the prayers that took place outside dayroom hours by praying silently in his

bunk assumes that it is proper, in the Muslim faith, to pray by simply thinking

one’s prayers, or verbalizing them silently. Yet the defendants themselves

stated in their proposed findings of fact that “[p]erforming prayers as a Muslim

involves a routine of bowing on the floor and standing,” and they recounted the

                                        17
plaintiff’s description of the steps of Rak’ha in their proposed findings. Dkt. No.

72 at ¶2. This factor weighs against a finding that the policy was reasonably

related to a legitimate penal interest.

      As to the third factor—what impact an accommodation would have on

officers and other inmates—the defendants assert that allowing the plaintiff to

pray on the floor by his bunk at times when the dayroom is not open “would

require more staff to watch the inmates or staff would not be able to monitor

the inmates as carefully if more movement were allowed overnight.” Dkt. No. 71

at 12. The defendant responds with his unsupported argument that the guards

in the control booth cannot see every inmate and so must walk around anyway.

As the court has found, the plaintiff provided no evidence in support of this

argument. This factor weighs in favor of the policy’s reasonable relation to a

legitimate penal interest.

      Finally, the fourth factor asks whether there were obvious alternatives to

the restriction, such that the restriction appears to be an exaggerated response

to the safety and staffing concerns the defendants have identified. This is,

according to the Supreme Court, a “high standard.” Overton, 539 U.S. at 136.

The plaintiff argues that the defendants could have “designated a place on the

unit for the Muslims to pray ‘one at a time’ in their view, in lieu of requiring

them to pray sitting on their bunk.” Dkt. No. 77 at 14-15. The defendants

respond that “assuming [the plaintiff’s] idea were feasible, it would not have

been without cost to the efficiency of keeping the housing unit secure.” Dkt.

No. 83 at 5.

      The court noted earlier that it would not consider the plaintiff’s

arguments that the defendants violated RLUIPA, because he had not raised

that claim in his complaint and the court has not allowed him to proceed on it.

RLUIPA requires a state prison receiving federal funds to show that the

                                          18
challenged restriction is the “least restrictive means” of promoting the

compelling penological interest. Charles v. Frank, 101 Fed. App’x 634, 635 (7th

Cir. 2004). The Religious Freedom Restoration Act of 1993 (RFRA) also has a

“least restrictive means” requirement. Holt v. Hobbs, ___ U.S. ___, 135 S. Ct.

853, 860 (2015). In contrast, in a First Amendment free exercise challenge,

there is no burden on prison officials “to disprove the availability of

alternatives,” or to show “that no reasonable method exists by which

[prisoners’] religious rights can be accommodated without creating bona fide

security problems.” O’Lone v. Estate of Shabazz, 482 U.S. 342, 350

(1987)(quoting the lower court’s decision, Shabazz v. O’Lone, 782 F.2d 416 (3d

Cir. 1986)). The Supreme Court specifically rejected the argument that prison

policies were subject to “a strict ‘least restrictive means’ test.” Thornburgh v.

Abbott, 490 U.S. 401, 411 (1989). “The question is not whether prisons could

find ways to accommodate one or another change. It is whether the rule that

the prison chooses to implement is ‘reasonably related to legitimate security

interests.’” Hammer v. Ashcroft, 570 F.3d 798, 801 (7th Cir. 2009) (quoting

Turner, 482 U.S. at 91).

       The plaintiff implies that his suggestion would be less restrictive, but as

the above case law indicates, that is not the question. The question is whether

the alternative he suggests was so obviously workable and less restrictive that

it shows that the policy the institution adopted was an exaggerated response to

its concerns. The plaintiff must identify “some obvious regulatory alternative

that fully accommodates the asserted right while not imposing more than a de

minimis cost to the valid penological goal.” Overton, 539 U.S. at 136. He has

not.

       Depending on the number of practicing Muslims in the Barracks on a

given night, the plaintiff’s suggestion could pose more of a security risk, and

                                        19
could be less efficient, than the challenged policy. On any night where there

were more than two practicing Muslim inmates in the unit, prison staff would

be required to create a schedule for each inmate to take his turn coming to the

designated location to pray in view of one of the staff members. If, as the

defendants indicate, there are fewer staff members at night, tasking one of

those staff members with observing the praying inmates would reduce by one

the number of staff available to observe the non-praying inmates. The praying

inmates would have to be accommodated at approximately the same time,

given the timing requirements for the five prayers. The movement of the

praying inmates to and from the designated location would have to be

coordinated with the movement of inmates who needed to use the restroom

(limited, by unit rules, to three inmates at any given time). This fourth factor

weighs in favor of a finding that the policy was reasonably related to a

legitimate penological interest.

       The court concludes that even if Goldsmith’s enforcement of the no-

praying-on-the-floor-by-the-bunk policy impermissibly burdened the plaintiff’s

First Amendment right to freely exercise his religion, his actions nonetheless

survive constitutional challenge because the policy was reasonably related to

the legitimate penological interests of security and efficiency.

                   f.    Qualified immunity

       Because the court has concluded that Goldsmith is not liable for

violating the plaintiff’s First Amendment rights because the policy he enforced

was reasonably related to legitimate penological interests, it is not required to

consider whether Goldsmith is entitled to qualified immunity.

III.   CONCLUSION

       The court GRANTS the defendants’ motion for summary judgment. Dkt.

No. 70.

                                        20
      The court DISMISSES this case and will enter judgment.

      This order and the judgment to follow are final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by

filing in this court a notice of appeal within 30 days of the entry of judgment.

See Federal Rule of Appellate Procedure 3, 4. This court may extend this

deadline if a party timely requests an extension and shows good cause or

excusable neglect for not being able to meet the 30-day deadline. See Federal

Rule of Appellate Procedure 4(a)(5)(A).

      Under certain circumstances, a party may ask this court to alter or

amend its judgment under Federal Rule of Civil Procedure 59(e) or ask for relief

from judgment under Federal Rule of Civil Procedure 60(b). Any motion under

Federal Rule of Civil Procedure 59(e) must be filed within 28 days of the entry

of judgment. The court cannot extend this deadline. See Federal Rule of Civil

Procedure 6(b)(2). Any motion under Federal Rule of Civil Procedure 60(b) must

be filed within a reasonable time, generally no more than one year after the

entry of the judgment. The court cannot extend this deadline. See Federal Rule

of Civil Procedure 6(b)(2).

      The court expects parties to closely review all applicable rules and

determine, what, if any, further action is appropriate in a case.

      Dated in Milwaukee, Wisconsin this 11th day of March, 2019.
                                      BY THE COURT:


                                      ________________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                          21
